Citation Nr: 1825462	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral eye disorder other than bilateral blepharoptosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1976, with service in the Republic of Vietnam from April 29, 1975 through May 2, 1975, where he earned the Armed Forces Expeditionary Medal for his participation in Operation Frequent Wind.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2017.

As a final initial matter, the Board reflects that the bilateral eye claim has been certified to the Board as a claim to reopen service connection due to receipt of new and material evidence.  The Board further acknowledges that the Veteran previously filed for service connection for bilateral blepharoptosis, which was last denied in a February 2008 rating decision.  On appeal, however, the Veteran has repeatedly and adamantly stressed that he is filing a claim for an eye disorder other than bilateral blepharoptosis.  Consequently, the Board finds that the eye claim on appeal at this time is a separate and distinct claim from the bilateral blepharoptosis claim that was previously denied, new and material evidence is not required in this case.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The bilateral eye issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss disability of either ear for VA purposes.  

2.  The Veteran's tinnitus did not have onset during active service, was not caused by active service, and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for tinnitus have not all been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2017); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

Initially, on appeal, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of exposure to loud noise as a motor vehicle operator during military service.  During the Veteran's August 2017 hearing, he testified he was exposed to noise as a truck driver of an artillery unit and that he was next to the artillery when it was fired.  The Board finds that the Veteran does have noise exposure as a result of his military service.  

Turning to the evidence of record regarding the bilateral hearing loss claim, the Veteran's service treatment records do not demonstrate any hearing loss disability during military service.  The audiograms noted throughout those records do not reflect a hearing loss disability under 38 C.F.R. § 3.385.  

The Board has also reviewed the Veteran's Social Security Administration (SSA) records that have been associated with the claims file.  However, those records do not demonstrate any audiometric data on which the Board may evaluate whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385.  

Additionally, the Board has reviewed the VA treatment records associated with the claims file.  Those records indicate that the Veteran complaints of hearing loss for many years as well as intermittent tinnitus in February 2011.  He was referred for an audiological examination at that time.  Later that same month, the Veteran was given an audiological assessment, at which time he complained of decreased hearing bilaterally and intermittent tinnitus for 5 years.  The Veteran reported having active duty as a truck driver for an infantry unit during military service; he reported working in heating and air conditioning post-service, where he wore double hearing protection.  He was noted to have within normal hearing, sloping to mild high frequency hearing loss, although the objective evidence was not associated with the claims file.  His word recognition scores were 100 percent, bilaterally.  

Finally, the Veteran underwent a VA audiological examination in May 2012.  During that examination, the Veteran indicated that he often had to hold his hand cupped behind his ear to hear better and that he had difficulty in background noise situations.  On examination, the following audiometric data was obtained:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
10
10
5
20
20
100%
LEFT
15
10
10
15
20
100%

The examiner, however, diagnosed the Veteran with sensorineural hearing loss bilaterally in the frequencies higher than 4000 Hz, which appears to be consistent with the findings noted by the February 2011 VA audiological assessment.  

The May 2012 examiner further indicated that the Veteran reported onset of tinnitus 5 years prior to the examination and that his tinnitus was intermittent.  The examiner opined that the Veteran's tinnitus was therefore less likely than not related to his military noise exposure, as the Veteran had normal hearing at that time, and his onset of tinnitus was approximately 5 years ago, when he left service in 1976.  

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss must be denied at this time.  The Board notes that the audiometric data of record, particularly from the May 2012 VA examination, does not demonstrate any hearing loss disability, as defined by 38 C.F.R. § 3.385, during the appeal period.  Accordingly, service connection must be denied for bilateral hearing loss at this time.  See 38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

The Board does not find that a remand is necessary in order to obtain another VA audiological examination because, although the Veteran's representative asked him why he felt that his hearing loss was worse since his last VA examination during his August 2017 hearing, the Veteran responded by stating that he had to listen to things loudly and had to cup his hand behind his ears to hear.  The Board notes that these statements are substantially similar to those noted during the May 2012 VA examination and do not indicate any potential worsening of the examination.  More significantly, the Veteran did not specifically state that his hearing loss was worse since his last VA examination during his August 2017 hearing.  The Board, therefore, does not find that the evidence of record requires obtaining a new VA examination at this time and a remand is therefore not necessary.

Regarding tinnitus, the Veteran has indicated that he has tinnitus and the Board recognizes that tinnitus is capable of lay diagnosis.  Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Consequently, there is a current tinnitus disability.  The Board has also already acknowledged the Veteran's in-service noise exposure.  Therefore, the first two elements of service connection have been met in this case.  

The Board, however, notes that the Veteran's service treatment records do not indicate any complaints of, treatment for, or diagnosis of tinnitus during military service.  Furthermore, as noted above in the VA treatment records, the Veteran reported onset of tinnitus 5 years prior to his initial audiological treatment, placing onset in approximately 2003-many years after discharge from military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Moreover, during his hearing, the Veteran and his spouse testified that he had onset of his hearing loss and tinnitus problems in "late 1970s" or "early 1980s."  The Board reflects that neither of those generalized reports of onset, if liberally construed in the Veteran's favor, can be said to place the onset of his tinnitus during military service or within one year of his discharge from service, as he was discharged in 1976.  

The Veteran's statements during his hearing also appear to conflict with his prior statements in 2008 of approximate onset in 2003.  When read in conjunction with each other, the Board must find that the Veteran and his spouse's lay statements cannot be read to indicate onset of his tinnitus during military service or within one year after discharge from service.  Consequently, service connection based on presumption or continuity of symptomatology bases cannot be awarded in this case.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Insofar as the Veteran and/or his spouse has made statements regarding a nexus to noise exposure in service, the Board finds that neither the Veteran nor his spouse have the requisite medical expertise in this case in order to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The sole competent opinion respecting a nexus to service is the May 2012 VA examiner's opinion that the Veteran's tinnitus was less likely due to military noise exposure given his onset of tinnitus many years after discharge from service.  That evidence is the most probative evidence of record.  

Accordingly, service connection for bilateral hearing loss and tinnitus must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



REMAND

Initially, with regards to his bilateral eye claim, during his hearing, the Veteran acknowledged that he had optic surgery in 1999 for his bilateral blepharoptosis in order to correct his eyelids, although he stated that he was specifically not claiming service connection for that surgery or diagnosed disorder.  

Instead, the Veteran asserts that he has an eye disorder-described as excessive tearing, blurry vision, dryness, and irritable/itchy eyes-as a result an eye infection during service.  The Veteran and his spouse stated, particularly during the August 2017 hearing and in March 2007, July 2013, November 2013, and January 2014 statements, that after picking up refugees during Operation Frequent Wind, he developed an eye infection and had pus coming from his eye; initially, it was only one eye that required a patch, but eventually it was both eyes.  He indicated that he lost his sight and was not able to participate in any duty for three days.  During that time, he was treated with antibiotic cream by his corpsman.  He indicated that after that, he began participating in duty activities once again.  

The Veteran's service treatment records do not document any complaints of, treatment for, or diagnosis of any bilateral eye disorders during military service.  In his August 1976 separation examination, the Veteran's eyes were also shown to be normal, without any bilateral eye complaints; there was no Report of Medical History obtained at that time.  

The Veteran further testified that he sought treatment with a private physician-who he reported is now deceases and his records are not available-after military service for the same condition in 1981.  Prior to that time, the Veteran and his spouse indicated that the Veteran had minor irritation and eyes problems, although he did not seek treatment for those problems prior to the serious problem in 1981.  The Veteran also reported that he was told by that physician that he would have recurrences throughout the rest of his life.  The Veteran and his spouse have indicated that he has had intermittent recurrences of bilateral eye problems since military service.  The Veteran's VA treatment records document treatment for a history of allergic conjunctivitis, cataracts, and dry eyes/evaporative dry eyes secondary to Meibomian gland dysfunction (MGD).

The Board acknowledges that the Veteran and his spouse's consistent statements regarding treatment during military service for an eye infection, despite the lack of documented treatment for such an infection in his service treatment records.  By resolving doubt in his favor, the Board finds that such an in-service event occurred and therefore the low threshold for obtaining a VA examination has been met in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Indianapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination in order to determine whether his bilateral eye disorders, other than bilateral blepharoptosis, are due to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all bilateral eye disorders found other than bilateral blepharoptosis, to include cataracts and dry eyes/evaporative dry eyes.  Then, the examiner must opine as to whether any bilateral eye disorders, other than bilateral blepharoptosis, least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include his treatment in April/May 1975 for an eye infection.  

The examiner must take as conclusive fact that the Veteran was treated as reported for an eye infection with an antibiotic cream for three days, despite the lack of any documentation of such treatment in his service treatment records.  

The examiner should consider the Veteran and his spouse's statements regarding onset of symptomatology and continuity of symptomatology since discharge from service, as well as any other pertinent evidence, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a bilateral eye disorder other than bilateral blepharoptosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


